26 F.3d 127
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Michael Tim RINEHART, Appellant,v.Crispus C. NIX, Warden of ISP, Appellee.
No. 93-2841.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 12, 1994.Filed:  May 23, 1994.

Before BOWMAN, Circuit Judge, HEANEY, Senior Circuit Judge, and BEAM, Circuit Judge.
PER CURIAM.


1
Michael Tim Rinehart, an Iowa prisoner serving a term of life imprisonment for first-degree kidnapping, appeals the order of the District Court1 denying his 28 U.S.C. Sec. 2254 petition for a writ of habeas corpus.  We affirm.


2
In the District Court, Rinehart requested habeas relief on four grounds:  (1) jury instructions 19 and 20 on intent and knowledge shifted the burden of proof or served to lessen the state's burden of proof by the use of unconstitutional inferences;


3
(2) denial of reciprocal discovery regarding Rinehart's defense of diminished mental capacity;  (3) his retrial after a mistrial violated his right to be free of double jeopardy;  and (4) ineffective assistance of counsel in failing to raise the reciprocal discovery and double jeopardy claims.  The District Court concluded that the first of these grounds is meritless and that the remaining three grounds are procedurally barred.


4
For reversal, Rinehart challenges each of the District Court's conclusions and argues the merits of all four of the grounds presented to the District Court.  Having carefully considered the case, we are satisfied that the instructional claim is without merit and that the other claims are procedurally barred.  As no error of law appears, and as an opinion would lack precedential value, the order of the District Court is affirmed without further discussion.  See 8th Cir.  R. 47B.



1
 The Honorable Donald E. O'Brien, Senior United States District Judge for the Northern District of Iowa